Íaet, J.,
dissenting. I dissent for the reasons stated in the dissenting opinion in State, ex rel. Efford, v. Industrial Commission, 151 Ohio St., 109, at 119 and 120, 84 N. E. (2d), 493. I believe that the reasons there given for a decision contrary to that being rendered in the instant case are supported by State, ex rel. Venys, v. Industrial Commission, 153 Ohio St., 238, 91 N. E. (2d), 7. See, also, State, ex rel. Marion Power Shovel Co., v. Industrial Commission, 153 Ohio St., 451, 92 N. E. (2d), 14.